FILED
                             NOT FOR PUBLICATION                             JAN 24 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRED JAY JACKSON,                                 No. 09-17366

               Plaintiff - Appellant,             D.C. No. 4:07-cv-00961-SBA

  v.
                                                  MEMORANDUM *
ROBERT BOWMAN, et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Fred Jay Jackson, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs in violation of the Eighth Amendment.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Jackson

failed to raise a genuine issue of material fact as to whether defendants were

deliberately indifferent in treating his broken finger. See id. at 1057. A difference

in opinion about the preferred course of medical treatment does not constitute an

Eighth Amendment violation. Id. at 1059-60. Moreover, a “showing of medical

malpractice or negligence is insufficient to establish a constitutional deprivation

under the Eighth Amendment.” Id. at 1060.

      The district court did not abuse its discretion by denying further discovery

because Jackson did not show how allowing him additional discovery would have

precluded summary judgment. See Margolis v. Ryan, 140 F.3d 850, 853-54 (9th

Cir. 1998).

      Jackson’s remaining contentions are unpersuasive.

      Jackson’s request for judicial notice is denied.

      AFFIRMED.




                                           2                                     09-17366